RCM Technologies, Inc. 2500 McClellan Avenue Pennsauken, NJ 08109 Tel:856.356.4569 Fax: 856.356.4570 kevin.miller@rcmt.com www.rcmt.com Kevin Miller Chief Financial Officer June 7, 2013 United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:RCM Technologies, Inc. File No. 1-10245 Dear Sir or Madam: This letter is to confirm that, as discussed with members of the staff of the United States Securities and Exchange Commission, RCM Technologies, Inc. (the “Company”) will include, in the table of Outstanding Equity Awards at Fiscal Year-End included in the Company’s proxy statement for its annual meeting of shareholders to be held in 2013, the vesting dates of the option or stock awards held at fiscal-year end by footnote to the appropriate column where the outstanding award is reported. Thank you. If you have any further questions or comments, please address them to the undersigned at (856) 356-4569. Sincerely, RCM TECHNOLOGIES, INC. By:/s/ Kevin D. Miller Kevin D. Miller Chief Financial Officer, Treasurer and Secretary cc:Justin W. Chairman, Esquire, Morgan, Lewis & Bockius LLP
